Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received March 30, 2022;
Claims 1 has been amended, claims 21-22 have been newly added and claims 3, 4, 5 & 14-20 have been cancelled; Therefore Claims 1-2, 6-13 & 21-22 are pending in this office action.
The 112 rejection has been withdrawn
The objection to the claims have been withdrawn. 

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 6, 2022.


Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art has been presented and the prior art references Hutchens (US 6,494,279), Lee (GB 2213981), Lee ‘260 (US 2012/0138260), and Scott (US 5,293,951) do not disclose a second connector, from which a thread-like connection element originates or wherein the second through hole has a smaller area than the first through hole

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723